Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 5/3/2022. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 5/3/2022, Applicant's request for entry into AFCP 2.0 is acknowledged. The after final amendments raises new issues, but the newly amended features are not taught in the cited references used in the Final Rejection (3/4/2022), but a decision on determining allowability could not be made within the time constraints provided by the guidelines of the pilot. For the purpose of appeal, the proposed amendments will not be entered. 
The Applicant has amended claims 1, 10, 11, 14, and 18. Amended claim 1 includes “generating, by the at least one processor, based on the first volumetric visual data and the first portion of the first volumetric time slice representing the first object, a second volumetric time slice comprising the first volumetric visual data and the second portion of the first volumetric time slice, wherein generating the second volumetric time slice comprises removing the first portion from the first volumetric time slice and inserting the pre-generated image into the first volumetric time slice, the pre-generated image representing a second object different than the first object;” 
The Applicant submits that the cited references fail to teach or suggest at least "pre-generated image representing a second object different than the first object" as amended in claim 1. The Examiner has reviewed Kamal and agrees that this amended feature is distinguishes over the cited references. Kamal teaches first and second volumetric visual data being generated at different times, and further teaches volumetric time slices representing field of view. Kamal teaches these features in relations to a single or the same object at different time slices. The also agrees that Velevski does not stich one image of a second object into a "first volumetric time slice" in which "the pre-generated image representing a second object different than the first object" as amended. Kamal and Velevski fail to teach “the pre-generated image representing a second object different than the first object.” An initial search by Examiner finds Robert et al. (US 10,593,104) disclosing generating new images that comprises superimposing portion of a first 3D modeled scenes of the first physical site on a portion of the second 3D modeled scenes of the second physical site. The Examiner requires more time for review and consideration since this could not be accomplished within the time frame provided in the guidelines of the pilot.
The Applicant submits that amended independent claim 1 patentably distinguishes over the cited references. Amended independent claims 14 and 18 recite subject matter similar to that recited by amended independent claim 1, and also patentably distinguish over the cited references for at least some of the reasons presented with respect to amended independent claim 1. By law, claims 2-13, 15-17, 19, and 20 also patentably distinguish over the cited references at least for their respective dependence from amended independent claims 1, 14, and 18, and because they may recite additional allowable subject matter. 
In response, the Examiner agrees that the amended independent claims are distinguishes over the cited references. The Examiner began an initial search, but more time is required by the Examiner for review and consideration since this could not be accomplished within the time frame provided in the guidelines of the pilot. The Examiner submits that the new limitations as submitted with this AFCP 2.0 request are not deemed to place the application in better form, but current art of record does not teach these amended features, and therefore, the amendment will not be entered.

/ADIL OCAK/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426